Citation Nr: 1723054	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  12-09 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD) and chronic bronchitis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Atuyotan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to December 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Board previously remanded this issue to the RO in October 2014 for additional development.  The requested development was completed, and the case has been returned to the Board for further appellate action.  The Board finds that the RO substantially complied with the mandates of the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's COPD had its onset during active service.


CONCLUSION OF LAW

The criteria for service connection for COPD are met.  38 U.S.C.A. §§ 1103(b), 1110, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.300(b)(1), 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

                                          I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 ("VCAA"), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  With respect to the VA's duty to assist the Veteran in developing this claim, a review of the record reveals that the Veteran's service treatment records have been obtained, as have the Veteran's post-service VA medical records, and any identified private treatment records. Moreover, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.

Furthermore, the Board is granting in full the benefit sought on appeal.  As the Board is granting the claim for service connection, the claim is substantiated, and there are no further notice and assistance requirements.  Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001).

II.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires competent evidence showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R.
§ 3.303(d). 

VA regulations prohibit service connection for any disability related to chronic tobacco use (smoking) for claims, as here, received by VA after June 9, 1998.  See 38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  However, service connection is not prohibited if the disability can be service-connected on some basis other than a Veteran's use of tobacco products during service, or if the disability became manifest during service.  See 38 U.S.C.A. § 1103(a); 38 C.F.R. § 3.300(b)(1).  

The determination of whether the requirements of service connection have been met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the Veteran.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016).  A Veteran need only demonstrate an approximate balance of positive and negative evidence in order to prevail.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

In the instant appeal, the Veteran is seeking service connection for COPD.  The Veteran asserts he was treated for COPD during service and many times post-service.  See July 2011 Notice of Disagreement. 

The first and most fundamental requirement for any service-connection claim is the existence of a current disability.  38 U.S.C.A. §§ 1110, 1131; Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, the Veteran has been diagnosed with COPD.  See Oklahoma City VAMC examination in March 2011; VA examination in February 2012; private treatment records in March 2013 and June 2013 from Dr. J. S., of Oklahoma City, OK; and an Oklahoma City VAMC outpatient visit in January 2017.  As such, this evidence shows the presence of a current respiratory disorder.  Therefore, the Board finds the first element of service connection is met. 

A review of the Veteran's STRs reveals that on separation examination, the clinical examination of his respiratory system revealed abnormal findings:  bilateral diffuse rales and rhonchi clearing with cough.  It was noted he was a smoker.  He was diagnosed with bronchospastic lung disease.  Therefore, the Board finds the second element of service connection is met. 

The primary question before the Board is whether a nexus exists between the Veteran's in-service diagnosis and treatment for bronchospastic lung disease and his current diagnosis for COPD.  Therefore, the Board must next evaluate the relevant evidence, including the medical opinion evidence, to determine whether a nexus between his current COPD and his in-service treatment for bronchospastic lung disease exists. 

In statements throughout his appeal, the Veteran alleges his current COPD is service connected, as he was treated for bronchospastic lung disease during service. Specifically, during the appeals process, the Veteran stated in March 2015 that when he went into service he could breathe just fine.  Also, in March 2015 he stated, "at my exit exam the doctor said I was going to have problems with bronchitis, never once did he mention smoking."  In August 2014, the Veteran asserts in his appellate brief that as a boiler technician in the Navy he was exposed to asbestos during his duties.  He states that, "a list of Navy ratings is attached and shows that boiler technicians were highly probable to be exposed to asbestos during their duties."  As a lay person, the Veteran is competent to report what comes to him through his senses, such as symptoms of difficulty breathing.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, the Veteran lacks the medical training and expertise to provide a complex medical opinion as to the etiology of a diagnosis.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

A February 2012 VA examiner concluded that the Veteran's COPD was at least as likely as not (50 percent or greater probability) incurred in or caused by the claimed in-service injury, event, or illness.  In rendering his opinion, the examiner linked the COPD to the Veteran's history of smoking during service.  As a result, the RO denied service connection on the basis of 38 C.F.R. § 3.300(a) prohibiting service connection for disabilities that result from injury or disease attributable to the Veteran's use of tobacco products during service.  See 38 C.F.R. § 3.300(a) (2016).  However, according to 38 C.F.R. § 3.300(b)(1) service connection is not prohibited despite a Veteran's use of tobacco during service if the disability became manifest during service.  Because of the Veteran's service separation diagnosis of bronchospastic lung disease, the Board determined that a medical opinion was required to evaluate whether such diagnosis was an in-service manifestation of any currently diagnosed condition.  Thus, a supplemental medical opinion was requested in October 2014 to clarify whether the Veteran's current diagnosis of COPD is related to the documented diagnosis of bronchospastic lung disease during service and to provide nexus opinions for any other diagnosed respiratory disorders.  

In the subsequent January 2015 VA medical opinion, the 2012 examiner concluded that "the current diagnosis of COPD had its onset in service."  In support of this conclusion, the examiner noted that the diagnosis of bronchospastic lung disease in service coupled with the Veteran's 15-pack-year smoking history at the time of his discharge were consistent with the early stages of COPD.  

Further, the 2015 medical opinion noted that chronic bronchitis, the Veteran's in-service diagnosis of bronchospastic lung disease, and his prior diagnosis of asthma in 2005 were all subsets of the current diagnosis of COPD.  Thus, the Board finds that the grant of service-connection for COPD constitutes a full grant of the benefits sought on appeal.  

The Board finds the January 2015 VA examiner's opinion is entitled to significant probative weight.  The opinion was provided following a review of the claims file for the pertinent history.  The examiner provided a detailed rationale for the conclusion reached based on the record.  Monzingo v. Shinseki, 26 Vet. App. 97 (2012).  Significantly, there is no medical opinion to the contrary in the record concerning the etiology of the Veteran's respiratory condition.  

Based upon the foregoing, service connection for a respiratory disorder is granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for COPD is granted.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


